 WHITNEY STORES, INCWhitney Stores,Inc.andRetailStore EmployeesUnion,Local No.300, Retail Clerks InternationalAssociation,AFL-CIO. Case 13-CA-9645September 10, 1970DECISION AND ORDERBY CHAIRMEN MILLER ANDMEMBERSBROWN ANDJENKINSOn June 8, 1970, Trial Examiner Charles W.Schneider issued his Decision in the above-entitledproceeding, granting General Counsel's motion forsummary judgment, finding no merit in various con-tentions made by Respondentin itsbrief in oppositionto the motion for summary judgment, and findingon the pleadings that Respondent had engaged inand wasengagingin certain unfair labor practiceswithin themeaningof Section 8(a)(5) and (1) ofthe National Labor Relations Act, as amended. TheTrial Examiner recommended that Respondent ceaseand desist from such unfair labor practices and takecertain affirmative action, as set forth in the attachedTrialExaminer'sDecision.Thereafter,Respondentfiled exceptions, and a brief in support thereof, tothe Trial Examiner's Decision.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer and finds that no prejudicial error wascommitted. The rulings are hereby affirmed. TheBoard has considered the Trial Examiner's Decision,the exceptions and brief, and the entire record inthe case, and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner.'ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adoptsas itsOrder the RecommendedOrder of the Trial Examiner, and hereby orders thatRespondent,Whitney Stores, Inc., Chicago,Illinois,'We have again examined the Decision and Direction of ElectioninCase 13-RC-11919 and made an independent review of the recordof the hearing in the representation case and conclude that the RegionalDirector's findings were correct625its officers, agents, successors, and assigns, shall takethe action set forth in the Trial Examiner's Recom-mended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASETHE ISSUECHARLES W. SCHNEIDER, Trial Examiner: The case ariseson a motion of counsel for the General Counsel for summaryjudgment, based upon an admitted refusal by the Respond-ent to bargain with the certified charging Union, mainlyon the ground that the unit found appropriate by theBoard is inappropriate and further that the Respondent'sobjections to the election were erroneously overruled withouthearing.THE REPRESENTATION PROCEEDING'Upon petition filed on July 28, 1969, under Section9 of the National Labor Relations Act (29 U S.C A. 159)by Retail Store Employees' Union, Local 300, charteredby Retail Clerks International Association, AFL-CIO, here-in called the Union, a hearing involving the representationof employees at one of 10 stores in the Chicago area'ofWhitney Stores, Inc., herein called the Respondent,was held before a Hearing Officer of the Board on August25, 1969. The Respondent contended that the appropriateunitshould include all 10 of its Chicago stores Thereafter,on September 30, 1969, the Regional Director of Region13 issued his Decision and Direction of Election, in which,contrary to the Respondent's contention, he found thesingle storeto constitute an appropriatebargaining unitand directed an election therein.On October 2, 1969, Respondent filed with the NationalLabor Relations Board a request for review of the Decisionand Direction of Election. Request for review was deniedby direction of the Board on November 12, 1969, onthe ground that the request raised "no substantial issueswarranting review."On December 11, 1969, a secret ballot election wasconducted in the election unit under the supervision oftheRegionalDirectorOf the approximately 7 eligiblevoters 4 cast ballots for the Union, 3 againstOn December 18, 1969, Respondent filed post-electionobjections to the election,alleginginterfering conduct bythe Union during the campaign and the election and, further'Administrative or official notice is taken of the record in the representa-tion proceeding,Case 13-RC-11919, as the term"record" is definedin Section 102 68 and 102 69(f) of the Board's rules(Rules and Regulationsand Statements of Procedure,National Labor Relations Board, Series8 as amended)SeeLTV Electrosystems, Inc,166NLRB 938, enfd388 F 2d 683(C A 4, 1968), cert denied393 U S 843,Golden AgeBeverageCo,167 NLRBNo 24, enfd,415 F 2d 26(CA. 5, 1969),IntertypeCo v NLRB,401 F 2d41 (C A 4,1968), cert.denied393 U S 1049(1969),FollettCorp.,164 NLRB 378,enfd,397 F 2d91 (C A 7, 1968),Sec 9(d) of the National Labor Relations Act'The store located at4047West Madison Street in Chicago185 NLRB No. 82 626DECISIONSOF NATIONALLABOR RELATIONS BOARD(in substance) that the eligibility list used for the electionwas not current On January 28, 1970, the Regional Directorissued a supplemental decision overruling the objectionsand certifying the Union as exclusive bargaining agentof Respondent's employees in the appropriate unit Therecord does not reveal that the Respondent sought reviewby the Board of this decision of the Regional Director.THE UNFAIR LABOR PRACTICE CASEOn February 24, 1970, the Union filed the instant unfairlabor practice charge alleging that since the certificationtheRespondent had refused and continues to refuse tobargain with the UnionOn March 16, 1970, the Regional Director issued acomplaint and notice of hearing, alleging that the Respond-ent had committed unfair labor practices in violation ofSection 8(a)(1) and (5) and Section 2(6) and (7) of theAct by refusing since the certification to meet and negotiatewith the Union as the bargaining representative of theemployees in the certified unitOn March 24, 1970, Respondent filed its answer tothe complaint in which it admitted certain allegations ofthe complaint and denied others The Respondent admittedthat it had refused to meet and negotiate as alleged inthe complaint In defense, the Respondent asserted thatthe election unit was not an appropriate bargaining unit,and further, that the Respondent's objections to the electionhad been improperly overruled, without affording it a hear-ing thereon. Consequently, the Respondent denied the com-mission of unfair labor practicesRespondent also deniedthat it is engaged in interstate commerce at the 4047West Madison Street store.On April 3, 1970, counsel for the General Counsel fileda motion for summary judgment, on the ground thereare no genuine issues as to any material facts.On April 7, 1970, I issued an order to show causeon the General Counsel's motion for summary judgment.On May 5, 1970, Respondent's counsel filed a brief inopposition to motion for summary judgment, which hasbeen considered. On May 6, 1970, counsel for the Unionfiled their statement in support of motion for summaryjudgment, which has been consideredRULING ON MOTIONFOR SUMMARYJUDGMENTdespite the existence of substantial credibility issues raisedby the evidence.It is established Board policy, in the absence of newlydiscovered or previously unavailable evidence or specialcircumstances, not to permit litigation before a Trial Exam-iner in anunfair labor practice case of issues which wereor could have been litigated in a prior related representationproceeding.' This policy is applicable even though no formalhearing on objections has been provided by the board.Such a hearing is not a matter of right unless substantialor materialissuesare raised.'We come now to the Respondent's contentions summa-rized above(1)Jurisdiction:Paragraph 2 of the complaint alleges,in sum,that the Respondent is a New York corporationsellingwomen's ready-to-wear clothing at the 4047 WestMadison Street store, that during the past calendar yearthe Respondent had a gross volume of business in excessof $500,000, and that the Respondent's Illinois storesreceived directly from out of State clothing valued in excessof $50,000 Paragraph 3 of the complaint alleges, in sum,that the Respondent is engaged in commerce. Respondent'sanswer denies that it is engaged in interstate commercewithin the meaning of the Act at the 4047 West MadisonStreet store. It does not deny the specific allegations ofparagraph 2 of the complaint.The Respondent's contest of jurisdiction is found notto be supported.The Board asserts jurisdiction over all retailenterpriseswhich, like the Respondent's here, have a gross volumeof business of at least $500,000.5 In addition the Boardasserts jurisdiction over all non-retailoperationswhich havean annual outflow or inflow across State lines of at least$50,000.6 Judged by these tests the Respondent is engagedin commerce and the Board will exert jurisdiction Sinceitis the involvement of theenterprisewhich determinesjurisdiction,it isnot controlling that the volume of salesor out-of-State receipts of a particular segment of it maynot alone meet the requirements. There is thus no issueas to jurisdiction requiring an evidential hearing.(2)The unit determination:The Respondent's positionas to this is that the Regional Director's finding thata single store constitutes an appropriate bargaining unitiserroneousFurthermore, the Respondent asserts, citingPepsi-Cola Buffalo Bottling Co. v. N.L.R.B.,409 F 2d 676(C A 2, 1969), cert. denied 396 U S. 904, that the Respond-ent is entitled to agency review of the Regional Director'sCounsel for the General Counsel contends that all issuesin dispute were decided by the Board in the representationcase and that he is therefore entitled to summary judgmentas a matter of law.The Respondent opposes the motion for summary judg-ment, asserting that there are evidentiary issues. TheRespondent therefore requests that a hearing be held beforea Trial Examiner at which the unit determination and otherissuesbe litigated.More specifically the Respondent's position is that (1)it is not engaged in commerce at the West Madison Streetstore, (2) the Regional Director's unit determination wasincorrect, and (3) the Regional Director erroneously failedto provide a hearing on the objections to the election,'Krieger-Ragsdale & Co, Inc,159 NLRB 490, enfd 379 F 2d 517(C A 7, 1967), cert denied 389 U S 1041Metropolitan Life InsuranceCompany,163 NLRB 579 SeePittsburgh Plate Glass Co v NLR.B,313 U S 146, 162 (1941) NLRB Rules andRegulations,Sections 102 67(f)and 102 69(c)4OK. Van and Storage, Inc,127 NLRB 1537, enfd 297 F2d 74(C A 5, 1961) SeeNLRB v Air Control Window Products,Inc,335F 2d 245, 249 (C A 5, 1964) "If there is nothing to hear, then ahearing is a senseless and uselessformality " See alsoNL R B v BataShoe Co,377 F 2d 821, 826 (C A 4, 1967), cert denied 389 U S917 "there is no requirement,constitutionalor otherwise, that therebe a hearing in the absence of substantialand material issues crucialto determination of whether NLRBelection resultsare to be acceptedfor purposes of certification "'Carolina Supplies and Cement Co,122 NLRB 88Siemons Mailing Service,122 NLRB 81 WHITNEY STORES, INC.627decisionAssuming that this is so, the Respondent willhave opportunity to request the Board for review whenthe matter reaches the Board. The Trial Examiner, however,iswithout authority to review the Board's decision inthe representation case to the effect that the Employer'srequest for review raised no substantial or material issuesIn the absence of newly discovered evidence the Board'sdisposition of the representation case is, at this stage ofthe proceeding, the law of the case and binding on theTrial Examiner.'(3)Objections to the election:Here, too, the decisionof the Regional Director is final for two reasons. (1) theordinary rule forbidding relitigation of representation deci-sions in subsequent related unfair labor practice cases,and (2) the apparent failure of the Respondent to applyfor review of the Regional Director's decision. Board rule102.67(f)made applicable to postelection objections by theprovisions of Board rule 102.69(c) provides, in part, thatFailure to request review shall preclude such partiesfrom relitigating, in any related subsequent unfair laborpractice proceeding, any issue which was, or couldhave been, raised in the representation proceeding.By failing to apply for review of the Regional Director'ssupplemental decision and certification of January 28, 1970,the Respondent waived its right to press in this proceedingits objections to the election in the representation proceeding.N.L.R.B. v. Rexall Chemical Co.,370 F.2d 363 (C.A.1, 1967);N.L.R.B. v. Southbridge Sheet Metal Works,380F 2d 851 (C.A. 1, 1967);N.L.R.B. vThompson TransportCo., Inc.,406 F.2d 698 (C A. 10, 1969).There thus being no resolved matters requiring anevidentiary hearing, the motion of counsel for the GeneralCounsel for summary judgment and issuance of TrialExaminer's Decision is grantedUpon the basis of the record before me, I make thefollowing further.'The Board has held that Trial Examiners are required to followBoard precedents until the Board or the Supreme Court overrules them.Prudential Insurance Agents,199 NLRB 768,Ranco,Inc,109 NLRB998, In8,Lenz Co,153NLRB 1399 This is so, even though theremay be contrary authority in the courts of appealsIowaBeef Packers,144 NLRB615 TheBoard has not indicated that it has accepted thePepsiColaopinion for all future cases In such a situation the TrialExaminer must follow the Board's precedent, namely, that a denial ofreview of the Regional Director's decision in a representation case pre-cludes relitigation of any such issues in any related subsequent unfairlaborpracticeproceedingRules and Regulations,NLRB,Section102 67(1)See alsoTeamstersLocal 390 (U & Me Transfer),119 NLRB852,Novak Logging Co,119 NLRB 1573,ScherrerCo,119 NLRB1587But cfNLRBvHarrah'sClub,403 F 2d 865, 870 (CA9, 1968)The denial of certiorari in thePepsiColacase is not diapositiveJustice Frankfurter said that"such a denial carries with it no implicationwhatever regarding the [Supreme]Court's views on the merits of acase which it has declined to review"Maryland v.Baltimore RadioShow, 338 U S 912, 919 (1950)It is to be noted that the Court of Appeals for the First Circuithas declined to follow the view expressed by the Second Circuit inthePepsiColaopinionInNLRB v MagnesiumCasting Co,427F 2d 114(1970), the First Circuit held that the Board is not requiredto review the Regional Director'sdeterminations in a representationcase in which,as here,he is exercising delegated authority to decidesuch casesFINDINGS AND CONCLUSIONI.THE BUSINESS OF THE RESPONDENTRespondent is, and has been at all times material herein,a corporation duly organized under, and existing by virtue)f, the laws of the State of New YorkAt all times material herein, Respondent has maintaineda retail establishment at 4047 West Madison Street, Chicago,Illinois,where it is, and has been at all times materialherein, engaged in the sale of women's ready-to-wear cloth-ing itemsDuring the past calendar year, a representative period,the Respondent, in the course and conduct of its businessoperations, had a gross volume of business in excess of$500,00, and it received at its stores in Illinois clothingitems valued in excess of $50,000, which were shippedto such stores directly from places outside the State ofIllinois.Respondent is now and has been at all times materialherein an employer engaged in commerce within the meaningof Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe Unionis,and has been at all times material herein,a labor organization within the meaning of Section 2(5)of the Act 8IIITHE UNFAIR LABOR PRACTICESThe following employees of Respondent constitute a unitappropriate for purposes of collective bargaining withinthe meaning of Section 9(b) of the Act:All regular full-time and regular part-time selling andnon-selling employees at the Employer's store locatedat 4047 West Madison Street, Chicago, Illinois, butexcluding the store manager, casual employees, profes-sional employees, porters, guards and supervisors asdefined in the Act.At all times since January 28, 1970, the Union hasbeen the certified representative for the purpose of collectivebargaining of all employees in the appropriate unit, andby virtue of Section 9(a) of the Act, has been, and isnow, the exclusive representative of all employees in saidunit for the purposes of collective bargaining.On or about January 30, 1970, the Union requestedtheRespondent to bargain, and on or about February13, 1970, the Respondent refused, and continues to refuseto bargain with the Union. The Respondent thereby engagedinunfair labor practices in violation of Section 8(a)(5)of the Act and has interfered with, restrained, and coercedemployees in violation of Section 8(a)(l) of the Act.Though the answer denies knowledge and information sufficientto form a belief as to this allegation of the complaint, the Respondentstipulated in the representation case that the Union is a labor organizationwithin the meaning of the Act, and the Regional Director found theUnion to be a labor organization The Respondent did not seek reviewof that finding, which consequently became final and not subject torelitigation here 628DECISIONSOF NATIONALLABOR RELATIONS BOARDThe aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.Upon the foregoing findings and conclusions, pursuantto Section 10(c) of the Act, I recommend that the Boardissuethe following:ORDERtivedays thereafter in conspicuous places, including allplaces where notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent toinsure that said notices are not altered, defaced, or coveredby any othermaterial.(c) Notify the Regional Director for Region 13, in writing,within 20 days from date of receipt of this Decision, whatsteps the Respondent has taken to comply herewith."A. For the purpose of determining the duration of thecertification the initial year of certification shall be deemedto begin on the date the Respondent commences to bargainin good faith with the Union as the recognized exclusivecollective-bargaining representative in the appropriate unit.'B.Whitney Stores, Inc., its officers, agents, successors,and assigns shall:1Cease and desist from:(a)Refusing to bargain collectively with Retail StoreEmployees Union, Local 300, Retail ClerksInternationalAssociation, AFL-CIO, as the exclusive collective-bargain-ing representative of the following employees.All regular full-time and regular part-time selling andnonselling employees at the Employer's store locatedat 4047 West Madison Street, Chicago, Illinois, butexcluding the store manager, casual employees, profes-sional employees, porters, guards and supervisors asdefined in the Act.(b) Interfering with the efforts of the Union to negotiatefor or represent employees as collective-bargaining represent-ative.2. Take the following affirmative action which is necessaryto effectuate the policies of the Act:(a)Upon request, bargain collectively with Retail StoreEmployees Union, Local 300, Retail Clerks InternationalAssociation, AFL-CIO, as the exclusive representative ofall employees in the categories described above, with respectto rates of pay, wages, hours of employment, and otherterms and conditions of employment, and embody in asigned agreement any understanding reached.(b)Post at its places of business in Chicago, Illinois,copies of the notice attached hereto marked "Appendix "1'Copies of said notice, on forms provided by the RegionalDirector for Region 13, shall, after being duly signed byan authorized representative of the Respondent, be postedby the Respondent immediately upon receipt thereof andbe maintained by the Respondent for a period of 60 consecu-°The purpose of this provision is to insure that the employees inthe appropriate unit will be accorded the services of their selected bargain-ing agent for the period provided by law SeeMar-Jac Poultry Co ,136NLRB 785,Commerce Co d/b/a Lamar Hotel,140 NLRB 226. 229, 328F 2d 600 (C A 5, 1964), cert denied 379 U S 817,Burnett ConstructionCo 149 NLRB 1419, 1421, 350 F 2d 57(C A 10, 1965).10 In the event no exceptions are filed as provided by Section 102 46of the Rules and Regulations of the National Labor Relations Board,the findings,conclusions,recommendations,and recommended Orderherein shall,as provided in Section 102 48 of the Rules and Regulations,be adopted by the Board and become its findings, conclusions, andOrder, and all objections thereto shall be deemed waived for all purposesIn the event that the Board's Order is enforced by a judgment ofaUnited States Court of Appeals, the words in the notice reading"Posted by Order of the National LaborRelations Board" shall bechanged to read "Posted Pursuant to a Judgment of the United StatesCourt of Appeals Enforcing an Order of the National Labor RelationsBoard "" In the event these recommendations are adopted by the Board,this provision shall be modified to read "Notify the Regional DirectorforRegion 13, in writing, within 10 days from date of this Order,what steps the Respondent has taken to comply herewith "APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectively withRETAIL STORE EMPLOYEES UNION, LOCALNO. 300, RETAIL CLERKS INTERNATIONALASSOCIATION, AFL-CIO, as the exclusive collective-bargainingrepresentative of all our following employ-ees.All regular full-time and regular part-time sellingand nonselling employees at our store locatedat 4047 West Madison Street, Chicago, Illinois,but excluding the store manager, casual employees,professional employees, porters, guards and super-visors as defined in the ActWE WILL NOT interfere with the efforts of theUnion to negotiate for or represent employees as exclu-sive collective-bargaining representative.WE WILL bargain collectively with the Union asthe exclusive collective-bargainingrepresentative of theemployees in the categories listed above, and if anunderstanding is reached we will sign a contract withthe UnionWHITNEY STORES, INC.(Employer)DatedBy(Representative)(Title)Thisisanofficial notice and must not be defaced byanyoneThis noticemust remainposted for 60 consecutive daysfrom the date of postingand must notbe altered, defaced,or covered by any othermaterial.Any questionsconcerningthis notice or compliance withitsprovisions,may be directed to the Board's Office, 881U.S. Courthouse and Federal Office Building, 219 S. Dear-born Street, Chicago,Illinois60604, Telephone 312-353-7572.